DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-12 and 15, in the reply filed on 01-25-2022 is acknowledged. The traversal is on the ground(s) that “The elected claims are directed to a membrane carrier comprising a microstructure and drawn to a sample test kit comprising a membrane carrier which comprises a microstructure, claim 13 is drawn to a method of manufacturing a test kit which comprises a membrane carrier comprising a microstructure, and claim 14 is drawn to a method of testing a liquid sample. There have been no references cited to show any necessity for requiring restriction and, in fact, it is believed that the Examiner would find references containing both method and product claims in the same field of technology.” (Reply, Pg. 1).
This is not found persuasive for reasons of record as detailed in the Restriction Requirement; see pages 2-5 in particular. As noted in the Restriction Requirement, the technical feature discussed cannot be a special technical feature under PCT Rule 13.2 because the element is shown in the prior art in view of Denka (WO 2016/098740 A1).

Applicant also notes that “The Examiner has not identified different classifications for the product and method claims. It is believed, moreover, that evaluation of the three sets of claims would not provide an undue burden upon the Examiner at this time in comparison with the additional expense and delay to Applicant in having to protect the additional subject matter recited by the Group II and Group Ill claims by filing one or more divisional applications” (Reply, Pgs. 1-2). With respect to the arguments of different classifications and undue burden, this is not found persuasive because these rationales are not relevant for the instant restriction, as the instant restriction is required under 35 U.S.C. 121 and 372. The instant application contains inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Applicant also notes that “It is deemed that there is a technical relationship among those conventions involving one or more of the same or corresponding special technical features.” (Reply, Pg. 2). The argument that there is a technical relationship among the device and method claims, is not found persuasive, since it is this linking technical feature which is taught by the prior art (see Restriction Requirement, in particular Pgs. 2-5) and which breaks the unity of invention.
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Applicant timely traversed the restriction (election) requirement in the reply filed on 01-25-2022.

Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to a nonelected invention, there being no allowable generic or
linking claim. 

Claim Status
Claims 1-15 are pending. 
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01-25-2022.

Claims 1-12 and 15 are subject to examination below.

Priority
The present application was filed on 06/05/2020. Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/JP2018/045367, filed 2018-12-10. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. JP2017236604, filed on 12-11-2017. As such, the effective filing date of claims 1-12 and 15 is 11 December 2017.


Information Disclosure Statement
The Information Disclosure Statement(s) (IDS), entered 06/05/2020 has/have been considered. The Information Disclosure Statement(s) are in compliance with the provisions of 37 CFR 1.97 and has(have) been considered in full. A signed copy of each list of references cited from the IDS is included with this Office Action.

Claim Objections
Claim(s) 1, 4, 7, 9 is/are objected to because of the following informalities: 
Claim 4 recites “an inclination is provided on the downstream side of the level difference in the flow path”” which should apparently read -- "an inclination in the flow path is provided on the downstream side,” --. 
Claims 1, 4, 7 and 9 recite “the flow path” which should apparently read “the at least one flow path” in order to match the previously recited claim term, which forms the antecedent basis for this limitation
 Appropriate correction is required.

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8, 9, 10, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motoda et al. (JP2009258136A) (For pagination and translation, please see IDS document). 

Regarding claims 1 and 15:
Motoda et al. teaches: an immunoassay device for performing accurate
detection using a membrane strip for detecting a substance to be detected in a specimen sample liquid (e.g. abstract) (i.e. A membrane carrier for a liquid sample test kit that detects a substance to be detected in a liquid sample, as in claim 1), the membrane carrier comprising: 
 a flow path which carries the liquid sample through the different regions of the device (e.g. [0004], [0020]-[0028], Figs. 1-4) (i.e. at least one integrally-molded flow path capable of transporting the liquid sample, as in claim 1) (i.e. a membrane carrier for detecting a substance to be detected in a liquid sample, comprising: at least one flow path, as in claim 15). 
	Motoda et al. further teaches that the membrane strip part is formed from a porous water-absorbing material in which the specimen sample liquid or a substrate liquid can develop by capillary action (e.g. [0021]-[0022]). This teaching of the porous water absorbing material reads on the recited “microstructure that causes a capillary action for transporting the liquid sample is provided on a bottom surface of the flow path” because the materials which cause capillary flow comprise microstructures, composed of the microfilaments and micropores which make up the membrane(s), which is also found on the bottom surface of the flow path (i.e. at least one flow path, wherein a microstructure is provided on a bottom surface of the flow path, as in claim 15).

Motoda et al. further teaches that a lateral flow device comprising the lateral flow path comprises that the substrate pad portion is provided at a position lower than the detection portion on the membrane strip (i.e. wherein at least one level difference at which a height level of the bottom surface changes, is provided in the flow path, and wherein the level difference is provided such that  the height level of the bottom surface on a downstream side is higher than that on an upstream side in a transporting direction of the liquid sample, as in claim 1) (i.e. wherein at least one level difference is provided in the flow path, and wherein the level difference is provided such that a height level of the bottom surface on a downstream side is higher than that on an upstream side in a transporting direction of the liquid sample, as in claim 15) (e.g. [0028]).  
Motoda et al. also teaches that “when the substrate pad part is located at a position lower than the detection part, the development of the substrate solution added to the substrate pad part occurs against the gravity, so that the development speed becomes slow”; and that “The position of the label part and / or the absorption pad in the vertical line direction is not limited, and may be present at the same height as the detection part, or may be present at the same height as the substrate pad part.” (e.g. [0028]-[0229]).
Motoda et al. further teaches: that “the label part and / or the absorption pad may be present at a position between the substrate pad part and the detection part”; that “the membrane strip may be provided with a step so that only the portion of the membrane strip where the substrate pad portion is provided is lower than the other portions of the membrane strip. The step can be provided by bending a single continuous membrane strip or bending without bending”; and that “a substrate pad portion 3 provided at a position lower than the detection portion” (e.g. [0028]-[0029]).
Regarding claim 4, Motoda teaches that “Since the substrate solution is sucked up by capillary action of the membrane strip part, the flow rate of the substrate solution can be reduced by appropriately selecting the height difference between the substrate pad part and the detection part.” (e.g. [0043]). Motoda et al. further teaches: that “the label part and / or the absorption pad may be present at a position between the substrate pad part and the detection part”; that “the membrane strip may be provided with a step so that only the portion of the membrane strip where the substrate pad portion is provided is lower than the other portions of the membrane strip. The step can be provided by bending a single continuous membrane strip or bending without bending”; and that “a substrate pad portion 3 provided at a position lower than the detection portion” (e.g. [0028]-[0029]).
	Motoda et al. teaches that an inclination is provided (e.g. Figs. 1-2, see inclination depicted, and changes in height between components) which reads on “an inclination is provided on the downstream side of the level difference in the flow path,” because the inclination is depicted at a point in the flow path that is downstream of an initial change in level. In the interpretation of the claims, the recitation encompasses that the inclination is provided downstream of the level difference, and the level difference may be interpreted to comprise any point in the flow path where there is a difference in level, therefore, the depicted inclination reads on the recitation. 
These teachings also read on “an inclination is provided on the downstream side of the level difference in the flow path such that the height level of the bottom surface approaches the height level on the upstream side of the level difference,” because the recited “bottom surface” is not limited to a particular location or a specific element of the device.  As depicted, a bottom surface of the inclination approaches a height level of a side of the level difference, also since section 4 is located above or in a direction that is up from the incline, this also reads on “the height level on the upstream side of the level difference,” since the recitations may be interpreted to comprise that the height level is on the upstream side of the level difference”.

Regarding claim 8, Motoda et al. teaches: that the membrane carrier includes a detection zone that detects the substance to be detected in the liquid sample, and wherein in the detection zone, a change in color occurs at a time when the substance to be detected is detected (e.g. [0011]-[0013]).
Regarding claim 9, Motoda et al. teaches that the detection zone is provided on a different height which reads on the recitation of the detection being on an inclined portion in the flow path (e.g. [0028]-[0029]).
Regarding claims 10 and 12, Motoda et al. teaches a label having an antibody specifically reacting with the substance to be detected in the liquid sample provided in at least a part of the liquid sample test kit so as to react with the substance to be detected, and wherein the change in color occurs due to the label that binds to the substance to be detected, as in claim 10 (e.g. [0011]-[0013]) (e.g. [0021]-[0028]), and also teaches for example that “the labeled antibody or the labeled antigen moves while undergoing an antigen-antibody reaction when the antigen or the antigen to be detected is present in the sample liquid, and when it reaches the detection unit, it is captured by the immobilized antibody or antigen” or in other words that the substance to be detected is captured and immobilized onto the surface of the detection zone (e.g. [0038]) (i.e. a detection substance that detects the substance to be detected is immobilized in the detection zone, and the change in color occurs by the label being held in the detection zone by the detection substance and being colored, as in claim 12).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 2, 5, 6, 7 is/are rejected under U.S.C. 103 as being unpatentable over Motoda et al. (JP 2009258136 A) (For translation and pagination please refer to IDS file), in view of Gagnon et al. (US 20110284110 A1). 

Motoda et al. has been discussed supra, and teaches as previously discussed, the limitations of claim 1, from which claims 2, 5, 6, 7 depend.
Regarding claim 2, Motoda teaches that the bottom surface comprises a membrane with a bottom surface, as discussed supra. Motoda et al. doesn’t explicitly teach that the microstructure is of a particular shape. 
Gagnon et al. teaches lateral flow devices and control of flow in devices by microstructures comprised on the flow membrane (e.g. abstract, [0024]. [0028]). In particular Gagnon et al. teaches that 
As will be discussed below, a number of different types of three dimensional surface projections are able to affect and influence fluid flow” ([0024]), and that microstructures may comprise shapes “of 3-D element, e.g. chevrons, hemispheres, pillars, tilted pillars, a rugose surface, pyramids, ridges, diamond shapes, etc. or a combination of such shaped elements” ([0028])  (i.e. the microstructure has any one of a cone, a pyramid, a truncated cone, a truncated pyramid, a cylinder, a polygonal prism, a hemisphere, and a semi-ellipsoid).
Therefore, it would have been prima facie obvious to one of ordinary skill at the time of the invention, to combine a lateral flow assay, as taught by Motoda et al., with a lateral flow device comprising microstructures of a particular shape, as taught by Gagnon et al., in order to control the flow of the fluid sample in the lateral flow device. One of ordinary skill in the art would have been motivated to combine the teachings, because Motoda teaches that controlling the flow rate in the device is an advantageous design option “Since the substrate solution is sucked up by capillary action of the membrane strip part, the flow rate of the substrate solution can be reduced by appropriately selecting the height difference between the substrate pad part and the detection part.” (e.g. [0043]), and because Gagnon teaches that advantages of assaying comprise controlling the flow rate in the device by the microstructure shape. For example Gagnon et al. also teaches that “control flow rates as well as preferential flow patterns across the same surface by imparting non-planar topographies of different geometries, including shape, size and/or density and/or by combining such typography alteration with other known surface alterations methodologies that likewise impact fluid flow.” ([0009]).
One of ordinary skill in the art would have had a reasonable expectation of success, in combining the teachings as noted above, because both references teach that controlling flow rate in the device is a viable and advantageous design choice, and Gagnon teaches that control of flow rate can be achieved by controlling the microstructures comprised in the lateral flow assay. 

Regarding claim 5, Motoda et al. doesn’t explicitly teach the shape of the microstructure changes. However, Gagnon et al. teaches that “To assist in flow direction, preferential flow, and/or alter the speed or rate at which the fluid flows along the flow path; one may” “increase or decrease the size and/or depth or height of the 3-D elements” ([0033]), and that “As noted elsewhere in this specification, the specific topography and structures which embody or make up the topography will depend” “upon the specific flow property to be imparted to the substrate surface and can include structures that increase flow, decrease flow, change flow direction, or impede flow. It is also contemplated that any given flow path may employ different topographies to different areas of the same flow path to alter flow rates, to alter flow direction or to set the bounds of the flow path, or any or all three” ([0029]) (i.e. the microstructure changes between the upstream side and the downstream side). With respect to the recitations of “the level difference with the level difference as a boundary”, in the interpretation of the claims, the boundary of the level difference may be interpreted to comprise any point on the device downstream of the upstream portion, since as recited the location of the level difference boundary is not specifically recited. 
	Gagnon et al. also teaches that “control flow rates as well as preferential flow patterns across the same surface by imparting non-planar topographies of different geometries, including shape, size and/or density and/or by combining such typography alteration with other known surface alterations methodologies that likewise impact fluid flow.” ([0009]) and that “multiple topographies are present in a single flow path, the multiple topographies providing different flow characteristics, including flow rate or the absence of flow, to different portions of the flow path or defining the bounds of the flow path or both” (claim 26). 
Therefore, it would have been prima facie obvious to one of ordinary skill at the time of the invention, to combine a lateral flow assay, as taught by Motoda et al., with a lateral flow device comprising microstructures of a particular shape, as taught by Gagnon et al., in order to control the flow of the fluid sample in the lateral flow device. One of ordinary skill in the art would have been motivated to combine the teachings, because Gagnon et al. also teaches that “control flow rates as well as preferential flow patterns across the same surface by imparting non-planar topographies of different geometries, including shape, size and/or density and/or by combining such typography alteration with other known surface alterations methodologies that likewise impact fluid flow.” ([0009]) and that “multiple topographies are present in a single flow path, the multiple topographies providing different flow characteristics, including flow rate or the absence of flow, to different portions of the flow path or defining the bounds of the flow path or both” (claim 26). 
One of ordinary skill in the art would have had a reasonable expectation of success, in combining the teachings as noted above, because Gagnon teaches that it is an advantageous design choice to vary the microstructures across the device in order to have specific control of flow rate depending on the location of the device, as discussed above. 

Regarding claim 6, Motoda et al. is silent as to the height of the microstructure. However,  Gagnon teaches that “To assist in flow direction, preferential flow, and/or alter the speed or rate at which the fluid flows along the flow path; one may” “increase or decrease the size and/or depth or height of the 3-D elements” ([0033]), and that “As noted elsewhere in this specification, the specific topography and structures which embody or make up the topography will depend” “upon the specific flow property to be imparted to the substrate surface and can include structures that increase flow, decrease flow, change flow direction, or impede flow. It is also contemplated that any given flow path may employ different topographies to different areas of the same flow path to alter flow rates, to alter flow direction or to set the bounds of the flow path, or any or all three” ([0029]). 
Gagnon also teaches that “multiple topographies are present in a single flow path, the multiple topographies providing different flow characteristics, including flow rate or the absence of flow, to different portions of the flow path or defining the bounds of the flow path or both” (claim 26). 

It would have been obvious to optimize the difference in height level of the microstructure in order to arrive at “a height of the microstructure on the downstream side is smaller than that on the upstream side with the level difference as a boundary”; in order to optimize the flow and assay sensitivity. Routine optimization of the microstructure height parameters as taught by Gagnon et al. where the rate of flow depends on the height and shape of the microstructures, would have led to the claimed difference in height level because Gagnon teaches that one may” “increase or decrease the size and/or depth or height of the 3-D elements” ([0033]), and that “As noted elsewhere in this specification, the specific topography and structures which embody or make up the topography will depend” “upon the specific flow property to be imparted to the substrate surface and can include structures that increase flow, decrease flow, change flow direction, or impede flow. It is also contemplated that any given flow path may employ different topographies to different areas of the same flow path to alter flow rates, to alter flow direction or to set the bounds of the flow path, or any or all three” ([0029]), and therefore teaches that that flow depends on the difference in height and shape of the microstructures. There would have been a reasonable expectation of success, in arriving at the difference in height level, because these are basic parameters of the lateral flow membrane microstructures which are known to be optimized depending on the application of the assay, and because size differences in microstructures are known to be used in membranes and bottom surfaces of the lateral flow devices, and because they would provide an improved assay sensitivity when performing the recited reactions with the recited height size. 
 [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). There is a motivation to optimize result-effective variables (MPEP 2144.05).
The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims .... These cases have consistently held that in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990) (internal citations omitted).
There is a motivation to optimize result- -effective variables (MPEP 2144.05).
Absent evidence of criticality for the claimed diluted concentrations, it would have been obvious to arrive at dimensions as claimed out of the course of routine optimization, by optimizing within conditions taught by the prior art in order to effectively perform a lateral flow assay, as per the reference teachings, so that appropriate analysis of the sample may be made in order to identify neurotoxins with a receptor being part of immobilized fragmented cell membranes.
 Moreover, a change is size is considered to be obvious, as it would be routine to optimize size.  See MPEP 2144.04.  

Regarding claim 7, Gagnon et al. teaches that the height of the microstructure comprises sizes comprising 50 μm (i.e. equal to or more than 10 μm and equal to or less than 500 μm in the flow path) (e.g. [0030]).

Claim(s) 3 is/are rejected under U.S.C. 103 as being unpatentable over Motoda et al. (JP 2009258136 A).

	Motoda et al. has been discussed supra, and teaches as previously discussed, the limitations of claim 1, from which claim 3 depends. 
	Regarding claim 3, Motoda teaches “Since the substrate solution is sucked up by capillary action of the membrane strip part, the flow rate of the substrate solution can be reduced by appropriately selecting the height difference between the substrate pad part and the detection part.” (e.g. [0043]).

Motoda et al. further teaches that “the substrate pad portion and the detection portion are in contact with each other on the membrane strip, and the substrate pad portion is lower than the detection portion. As long as it exists in a position, it corresponds to “the substrate pad part exists in a position lower than the detection part on the membrane strip” of the present invention. For example, as shown in FIG. 1, the membrane strip may be provided with a step so that only the portion of the membrane strip where the substrate pad portion is provided is lower than the other portions of the membrane strip. The step can be provided by bending a single continuous membrane strip or bending without bending.” (e.g. [0029]).

Motoda et al. further teaches that height differences may also be achieved by “detection with the assay device placed on a horizontal plane, adjust the positional relationship between the substrate pad and the detector using appropriate components such as a holder so that the substrate pad is located lower than the detector” (e.g [0030]). 
Motoda et al. further teaches that “Since the substrate solution is sucked up by capillary action of the membrane strip part, the flow rate of the substrate solution can be reduced by appropriately selecting the height difference between the substrate pad part and the detection part. The substrate liquid reaches the detection unit after the object to be detected reaches the detection unit. As a result, the substrate necessary for detection can be supplied to the reaction site in a timely manner, and the detection sensitivity is increased.” (e.g. [0043]).

It would have been obvious to optimize the difference in height level in order to arrive at “an amount of change in the height level of the bottom surface where the level difference is equal to or less than twice a height of the microstructure on the upstream side of the level difference” (claim 3); in order to have optimize the flow and assay sensitivity. Routine optimization of the membrane height parameters as taught by Motoda et al. where the rate of flow depends on the height difference, would have led to the claimed difference in height level because Motoda et al. teaches “Since the substrate solution is sucked up by capillary action of the membrane strip part, the flow rate of the substrate solution can be reduced by appropriately selecting the height difference between the substrate pad part and the detection part. The substrate liquid reaches the detection unit after the object to be detected reaches the detection unit. As a result, the substrate necessary for detection can be supplied to the reaction site in a timely manner, and the detection sensitivity is increased.” (e.g. [0043]), and therefore teaches that that flow depends on the difference in height level. There would have been a reasonable expectation of success, in arriving at the difference in height level, because these are basic parameters of the lateral flow membrane which are known to be optimized depending on the application of the assay, and because height differences are known to be used in membranes and bottom surfaces of the lateral flow devices, and because they would provide an improved assay sensitivity when performing the recited reactions with the recited height size. 
 [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). There is a motivation to optimize result-effective variables (MPEP 2144.05).
The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims .... These cases have consistently held that in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990) (internal citations omitted).
There is a motivation to optimize result- -effective variables (MPEP 2144.05).
Absent evidence of criticality for the claimed diluted concentrations, it would have been obvious to arrive at dimensions as claimed out of the course of routine optimization, by optimizing within conditions taught by the prior art in order to effectively perform a lateral flow assay, as per the reference teachings, so that appropriate analysis of the sample may be made in order to identify neurotoxins with a receptor being part of immobilized fragmented cell membranes.
 Moreover, a change is size is considered to be obvious, as it would be routine to optimize size.  See MPEP 2144.04.  


Claim(s) 11 is/are rejected under U.S.C. 103 as being unpatentable over Motoda et al. (JP 2009258136 A) in view of  Wang et al. (US 2006/0051237 A1).

	Motoda et al. teaches all of the limitations of claims 1 and 10 (from which claim 11 depend), as discussed suppra.
Regarding claim 11, Motoda et al. teaches detection of the analyte with labels but does not explicitly teach a colored latex particle. However Wang et al. teaches lateral flow assays and control of fluid flow in the assay (e.g. abstract). and also teaches labeling comprising specific antibody or antigen (or to a group thereof) conjugated to a label such as colloidal gold, or other type of label such as colloidal carbon, latex beads ([0012]), and that “Examples of labels that can readily detected include” “colored latex particles” ([0064]) (i.e. that the label is a particle in which the antibody or the antigen-binding fragment is bound to a colored latex particle). 
Therefore, it would have been prima facie obvious to one of ordinary skill at the time of the invention, to combine a lateral flow assay, as taught by Motoda et al., with a lateral flow device comprising a colored latex particle as taught by Wang et al., in order to detect the analyte in the lateral flow device with optional labels. One of ordinary skill in the art would have been motivated to combine the teachings, because Wang teaches that it is well-known in the art to comprise labels such as a colored latex particle in lateral flow devices. 
One of ordinary skill in the art would have had a reasonable expectation of success, in combining the teachings as noted above, because Wang teach that a colored latex particle label is a well-established and known label to be routinely used in a lateral flow device for effective analyte labeling and detection. 


Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Denka et al. (WO 2016/098740 A1). Regarding claim 7, Denka et al. teaches that the fine structure has a height of 10 to 500 μm (i.e. a height of the microstructure is equal to or more than 10 pm and equal to or less than 500 pm in the flow path) (e.g. Pg. 3 section (7)).

 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELA E. FUENTES whose telephone number is (571) 270-1008.  The examiner can normally be reached on Monday Thursday 10:00 a.m. - 5:00 p.m.  EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEF/
Examiner, Art Unit 1641

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631